Order entered March 11, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00709-CR

                               WILLIAM AUTREY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-16130-Q

                                           ORDER
       The Court has before it appellant’s third motion for extension of time to file appellant’s

brief. In the motion, appellant asserts a transcript of an examining trial was not included in the

reporter’s record.

       We ORDER the trial court to conduct a hearing to determine whether the reporter’s

record is incomplete. Specifically the trial court shall determine (1) whether there was an

examining trial, (2) if so, whether that proceeding was recorded, the name of the court reporter,

and whether the notes are available; and (3) whether any other hearings were recorded, by

whom, and whether the notes are available. If the trial court determines that any hearings were

recorded, but the notes are not available, the trial court shall determine whether appellant is at
fault for the loss or destruction of the notes and whether the parties can agree on a substituted

record.

          We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY (30) DAYS from the date

of this order.

          This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                    /s/    LANA MYERS
                                                           JUSTICE